Opinion by
Rice, P. J.,
This appeal is from the same decree we have considered in the appeal of David Snyder, guardian, in which we herewith file an opinion. The accountant contended that the costs of the audit should be paid by the exceptant personally. The reason given is, as stated in the assignment of error, that the evidence shows that under the offer of the accountant to compromise in order to avoid costs-of an audit before an auditor was appointed, the minor children would have gotten considerable more money than they now get under.- the auditor’s report. We do not regard this of itself as sufficient ground for putting the costs upon the guardian. So far as appears his refusal of the offer of compromise was made in good faith, and he ought not to be punished for his mistake, if mistake there was, merely because it turned out upon final hearing that the acceptance of the offer would have brought 'his wards more money. Nor, on the other hand, are we willing to accede to the proposition that there was error in not imposing all the costs upon the accountant, for it cannot be successfully asserted that they were incurred solely by reason of his dereliction. The orphans’ court,, being a court of equity, is vested with a wide discretion upon the subject of the imposition of costs, and its decrees upon the subject will not be disturbed except for clear error. Under all the circumstances we are of *162opinion that the court wisely exercised its discretion in imposing the costs upon the estate.
The decree is affirmed and the appeal dismissed, the costs 'of the appeal to be paid by S. P. Shadle.